DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to a final Office action mailed on 10/01/2021 (“10-01-21 FOA”), the Applicant amended independent claims 1 and 18, cancelled claims 3, 15 and 20 and added new claim 25 in a reply filed under AFCP 2.0 on 11/26/2019.
Currently, claims 1-2, 4-14, 16-19 and 21-25 are pending.
Response to Arguments
Applicant’s amendments to claim 19 have overcome the claim objections as set forth under line item number 1 in the 10-01-21 FOA.
Applicant’s amendments to claims 1-3, 10-11, 14, 16 and 18 have overcome the 112(b) rejections as set forth under line item number 2 in the 10-01-21 FOA.
Applicant’s amendments to independent claims 1 and 18 have overcome the prior-art rejections as set forth under line item numbers 3-4 in the 10-01-21 FOA.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record, Eric Zhou (Reg. No. 68,842) on 11/22/2021.
The application has been amended as follows:
Claims 1 and 18 have been amended.
1. (Currently Amended) A light emitting diode (LED) assembly comprising: 
an epitaxial LED structure comprising of a single continuous n-type layer, a light emitting material, and a p-type layer; 
one or more n-contacts formed on a first surface of or within the n-type layer; 
an array of LEDs, wherein each LED of the array of LEDs corresponding to an individual p-contact on a first surface of the p-type layer, the array of LEDs sharing the single continuous n-type layer and the one or more n-contacts, and the array of LEDs is configured to emit light when current is applied between the p-contact and at least one of the one or more n-contacts; and 
a current spreading layer formed on a second surface of the n-type layer opposite to the first surface of or within the n-type layer, wherein the current spreading layer reduces a voltage difference between the different LEDs of the LED array during operation of the LED assembly.
18. (Currently Amended) A method for manufacturing a light emitting diode (LED) assembly, comprising: 
forming an epitaxial LED structure comprising of a substrate, a single continues n-type layer, a light emitting material, and a p-type layer; 
forming an array of LEDs, wherein each LED of the array of LEDs corresponds to a p- contact formed on a first surface of the p-type layer, the array of LEDs sharing the single continuous n-type layer, and the array of LEDs configured to emit light when current is applied between the p-contact and at least one n-contact formed on a first surface of or within the n-type layer; 
 of or within the n-type layer, wherein the current spreading layer reduces the a voltage difference between different LEDs of the array of LEDs during operation of the LED assembly.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-2, 4-14, 16-19 and 21-25 are allowed.
Independent claim 1 is allowed, because claim 1 has been amended to include previously-indicated allowable subject matters of claims 3 and 15 as set forth under line item number 5 in the 10-01-21 FOA.
Claims 2, 4-14 and 16-17 are allowed, because they depend from the allowed claim 1.
Independent claim 18 is allowed, because claim 18 has been amended to include previously-indicated allowable subject matter of claim 20 as set forth under line item number 5 in the 10-01-21 FOA, and the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 18, forming a current spreading layer on a second surface of the n-type layer opposite to the first surface of or within the n-type layer.
Claims 19 and 21-25 are allowed, because they depend from the allowed claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                                                                                                                                                                                                        

	
	/ELISEO RAMOS FELICIANO/Supervisory Patent Examiner, Art Unit 2895